 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 1 of 30 Page ID #:2494



1    Linda S. McAleer, Esq, SBN 249233
2    Carlos A. Leyva, Esq. FBN 51017
     Digital Business Law Group, P.A.
3    c/o Blake E. Brown. Administrator
4    Law Offices of Maryann P. Gallagher
     205 S Broadway Ste 920
5
     Los Angeles, CA 90012
6    T: 800-516-7903; F: (800) 257-9128
7
     Attorneys for Defendants, Patrick Robinson, et. al
8

9

10
                            UNITED STATES DISTRICT COURT

11
                           CENTRAL DISTRICT OF CALIFORNIA

12
     Dolores Press, Inc., A California           Case No.: 2:15-cv-02562-R(PLAx)
13
     Corp., et. al.                              DEFENDANTS’ NOTICE OF
14
            Plaintiffs,                          MOTION AND MOTION FOR
                                                 SUMMARY JUDGMENT;
15
                 v.                              MEMORANDUM OF POINTS AND
                                                 AUTHORITIES IN SUPPORT
16                                               THEREOF.
17   Patrick Robinson, et. al.                   Date: June 15, 2020
            Defendants.                          Time: 1:30 P.M.
18
                                                 Courtroom: [Room #9A]
19

20

21

22
           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

23         Please take notice that on June 15, 2020 at 1:30 P.M. in the courtroom of the
24
     Honorable Percy Anderson, located at First Street Courthouse, 350 W. 1st Street,
25

26   Courtroom 9A, 9th Floor, Los Angeles, California 90012, defendants, Doc’s
27
     Dream, LLC, Truth Seekers, Inc., Patrick Robinson, and Bobbi Jones (collectively
28
     “Defendants”) do hereby move for summary judgment against Plaintiffs Dolores
                                           -i-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 2 of 30 Page ID #:2495



1    Press, Inc. and Melissa Scott (collectively “Plaintiffs”), on Plaintiffs’ claims
2
     against Defendants in all the consolidated cases (2:15-cv-01275-R(PLAx), 2:15-
3

4    cv-02857-R-PLA, 5:16-cv-00333-R-PLA, 2:16-cv-02562-R-PLA or “Cases”).
5
            The motion is based upon this notice, the Memorandum of Points and
6

7
     Authorities in support thereof, the concurrently filed declaration of Carlos A.

8    Leyva (Plaintiff’s counsel)1, affidavit of Martin F. Gwynn,2 the Statement of
9
     Undisputed Material Facts and exhibits filed in support, on the pleadings and
10

11   records on file herein, and upon such other and further matters as may be presented
12
     in connection with this motion.
13

14
     Dated: 05/11/2020                    DIGITAL BUSINESS LAW GROUP, P.A.

15                                          /s/Carlos A. Leyva
16                                        Linda S. McAleer, CA SBN 239233
                                          Carlos A. Leyva, Esq. FBN 51017
17
                                          Digital Business Law Group, PC
18                                        3958 Talah Dr.
                                          Palm Harbor, FL 34684
19
                                          (800) 516-7903 Phone
20                                        (800) 257-9128 fax
21
                                          linda@lindamcaleer.com
                                          cleyva@digitalbusinesslawgroup.com
22                                        ATTORNEYS FOR DEFENDANTS
23

24

25

26

27          1
              See Exhibit O, attached hereto and incorporated herein by reference. All exhibits are
28   attached hereto and incorporated herein by reference unless otherwise noted.
            2
              See Exhibit R, Affidavit of Martin F Gwynn, Director of Operations, Digital Business
     Law Group, P.A.
                                                 -ii-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 3 of 30 Page ID #:2496



1                                        TABLE OF CONTENTS
2

3

4
     I.     INTRODUCTION ..................................................................................... 1
5

6
     II.    SUMMARY OF ARGUMENT ................................................................ 2
7

8    III.   PROCEDURAL POSTURE ..................................................................... 3
9
     IV.    STANDARD ............................................................................................... 4
10

11   V.     ARGUMENT & AFFIRMATIVE DEFENSES ..................................... 4
12

13
            Partial Copyright Abandonment ............................................................. 4

14
                1. Public Policy Supporting Copyright Abandonment ......................... 5
15

16              2. Copyright Trolls with a Twist ........................................................... 6
17
                3. Abandonment .................................................................................... 8
18

19
            Equitable Estoppel ................................................................................... 21
20

21          Copyright Misuse ..................................................................................... 23
22
     VI.    CONCLUSION ........................................................................................ 24
23

24

25

26

27

28


                                                        -iii-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 4 of 30 Page ID #:2497



1                                           TABLE OF AUTHORITIES
2

3    Cases
4
     Alyeska Pipeline Service Company v. Wilderness Society 8212 1977, 421 U.S. 240,
5
       256 (1975)...............................................................................................................6
6

7    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) ......................................4
8
     Atlantic Monthly Co. v. Post Pub. Co., 27 F.2d 556, 557-558 (D. Mass. 1928) .....15
9

10   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) .............................................24
11
     Bell v. Combined Registry Co., 397 F. Supp. 1241, 1247-1248 (N.D. Ill. 1975) ....15
12
     Brinson v. Linda Rose Joint Venture, 53 F.3d 1044, 1048 (9th Cir. 1995) ...............4
13

14   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) .............................................4
15
     Hadady Corp. v. Dean Witter Reynolds, Inc., 739 F. Supp. 1392, 1395-1397 (C.D.
16

17     Cal. 1990) .............................................................................................................14
18
     Hampton v. Paramount Pictures Corporation, 279 F.2d 100, 104 (9th Cir., 1960)
19
        ...................................................................................................................... passim
20

21   Lopez v. Electrical Rebuilders, Inc., 416 F. Supp. 1133, 1135 (C.D. Cal. 1976) .......
22
        ........................................................................................................... 21, 22, 23, 24
23

24   Metro-Goldwyn-Mayer, Inc. v. Showcase Atlanta Coop. Prod., Inc., 479 F. Supp.
25
       351, 362 (N.D. Ga. 1919) .............................................................................. 22, 24
26
     Micro Star v. Formgen Inc., 154 F.3d 1107, 1114 (C.A.9 (Cal.), 1998)......... passim
27

28


                                                               -iv-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 5 of 30 Page ID #:2498



1    National Comics Publications v. Fawcett Publications, 191 F.2d 594, 598 (2nd
2
        Cir. 1951) ..........................................................................................................3, 11
3

4    Pacific & S. Co. v. Duncan, 572 F. Supp. 1186, 1196 (N.D. Ga. 1983) .................21
5
     Sandler v. Katz, 20 C.O. Bull. 621, 625 (S.D.N.Y. 1925) .......................................22
6

7
     Sinkler v. Goldsmith, 623 F. Supp. 727, 732 (D. Ariz. 1985) .................................21

8    Wales Indus., Inc. v. Hasbro Bradley, Inc., 612 F. Supp. 510, 514 (S.D.N.Y. 1985)
9
        ..............................................................................................................................13
10

11
     Statutes
12
     17 U.S.C. § 101 ....................................................................................................3, 12
13

14   17 U.S.C. § 106 ........................................................................................................12
15
     17 U.S.C. § 40l(a) ....................................................................................................13
16

17   17 U.S.C. § 402(a) ...................................................................................................13
18
     Other Authorities
19

20   Robert A. Kreiss, Abandoning Copyrights to Try to Cut Off Termination Rights, p.
21
        98 Missouri Law Review, Issue 1 Winter 1993 Article 7 ......................... 7, 13, 22
22

23   Rules
24
     Fed. R. Civ. P. 56(c)...................................................................................................4
25

26

27

28


                                                                -v-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 6 of 30 Page ID #:2499



1                      MEMORANDUM OF POINTS AND AUTHORITIES
2
     I.     INTRODUCTION
3

4           This case arises from the actions of successful and charismatic televangelist
5
     Dr. Eugene Scott (“Doc” or “Dr. Scott”). For a period encompassing
6

7
     approximately nine (9) years, Doc encouraged his followers and the public at large

8    to freely download, reproduce, and distribute an archive of his works (“the Works”
9
     or “Works”)3. See Separate Statement of Facts (“SSOF”) ##1-6. After Doc’s death
10

11   in 2005, Defendants removed the Works from the Internet. Id. This Motion is
12
     grounded in the affirmative defenses (“Defenses”) enumerated in Defendants’
13

14
     amended answers to Plaintiffs’ claims. See Doc. 118 (5:16-cv-00333-R-PLA or

15   “Case 00333”); see also Doc. 116 (2:15-cv-01275-R(PLAx) or “Case 01275”);
16
     Doc. 117 (2:15-cv-02562-R(PLAx) or “Case 02562”). (collectively “Cases”). The
17

18   affirmative defenses proffered herein are dispositive of all Plaintiffs’ claims
19
     (“Claims”) and therefore end five (5) years of litigation before this Court, pursuant
20

21
     to the morass of Cases that Plaintiffs have initiated.

22          Why this morass of cases? Because Defendants had the temerity to: (1) share
23
     Doc’s files on the Internet as they were encouraged to do for a period of
24

25

26

27   3
      The term “Works” used herein is the same as the District Court’s usage in its previous Order
28   pursuant to cross motions for summary judgment. See Exhibit V, p. 2, this Court’s Order in Civil
     Case No. 15-2857-R. The Ninth Circuit held that the previous record (“Previous Record”) could
     be used on remand. See Exhibit U, Ninth Circuit’s Order.
                                                    -1-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 7 of 30 Page ID #:2500



1    approximately nine (9) years; and (2) speak out against Doc’s widow (Plaintiff
2
     Melissa Scott or “Ms. Scott”) when the latter hijacked Doc’s ministry and began
3

4    substituting her voice for his. SSOF ##1-6. During Doc’s lifetime Ms. Scott’s role
5
     in the ministry was that of an administrative pastor. SSOF #34. Further, that was
6

7
     the role that Doc envisaged for her after he passed—an administrative pastor that

8    would continue digitizing his Works so that his voice could reverberate around the
9
     world “’til Jesus comes”. Id.; see also SSOF ##1-6.
10

11             Ms. Scott’s ambitions, post Doc’s passing, apparently far exceeded what
12
     Doc envisaged for her. Id. To be clear, Ms. Scott is free to do with Doc’s ministry
13

14
     as she sees fit. However, what she is not free to do, as Defendants’ Defenses assert,

15   is use legal proceedings to beat the “piss ants”4 into submission, contra the settled
16
     law of this circuit, simply because she takes issue with Defendants’: (1) usage of
17

18   Doc’s (partially) abandoned Works; and (2) exercise of their First Amendment
19
     rights.
20

21
     II.       SUMMARY OF ARGUMENT

22             Defendants are entitled to summary judgment on their collective Defenses
23
     for the following reasons: (1) because Doc, Plaintiffs’ predecessor in interest,
24

25   partially abandoned his Works, specifically with respect to their reproduction,
26

27

28
     4
      Defendants are the “piss ants,” Ms. Scott’s term, that she has been figuratively trying to kill,
     vis-à-vis “spiritual warfare,” for many years now. SSOF #29.
                                                      -2-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 8 of 30 Page ID #:2501



1    distribution, and display on the Internet; and (2) because Defendants detrimentally
2
     relied on Doc’s representations (alleged misrepresentations according to
3

4    Plaintiffs); and (3) Plaintiffs have misused the Copyright Act to obtain rights that
5
     are not available to them under same.
6

7
     III.   PROCEDURAL POSTURE

8       The Cases’ procedural posture is unusual in that the Ninth Circuit’s order
9
     remanding said Cases (“Order”), has significant implications with respect to these
10

11   proceedings. See Exhibit U, Ninth Circuit’s Order entered in the Appeal for each of
12
     the Cases on remand. In relevant part the Ninth Circuit held as follows:
13

14
            We AFFIRM the grant of summary judgment in the Second Action
            (18-55288) but only as to the initially pled complete abandonment
15          claim. We do not address the viability of Doc’s Dream’s Naked
16          License/limited abandonment theory, and our decision should not be
            construed as precluding Doc’s Dream or the other alleged infringers
17
            from asserting that defense (or any other defenses) at trial. Nor does
18          our decision preclude Doc’s Dream from presenting at trial the
            evidence it offered in the summary judgment proceedings. [Emphasis
19
            Added].
20

21
     See Order p.11. The evidence that Doc’s Dream presented at summary judgement

22   in Civil Case No. Case 2:15-cv-02857-R-PLA (“Doc’s Dream’s Dec Action” or
23
     “Dec Action”) (“Previous Record”) persuaded this Court that the following facts
24

25   were undisputed: (1) Beginning in the late 1990s, Dr. Scott distributed the Works
26
     for free on his websites; (2) Dr. Scott expressed that publishing the Works on his
27

28
     websites was aimed to disseminate his works broadly, and that he expected his

                                               -3-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 9 of 30 Page ID #:2502



1    works would “stay there until Jesus comes”; and (3) Dr. Scott encouraged the
2
     download, reproduction, and redistribution of his Works, but he requested that his
3

4    followers attribute the Works to Dr. Scott and not use the Works for commercial
5
     gain. See Exhibit V, District Court’s Order. The Previous Record is cited here in its
6

7
     entirety in the Separate Statement of Facts. A few exhibits have been added to the

8    Previous Record as new evidence has been ascertained. These Cases are ripe for a
9
     decision on summary judgment because none of the material facts pursuant to the
10

11   Cases have changed and none are in dispute.
12
     IV.   STANDARD
13

14
           Summary judgment is appropriate upon a showing that “there is no genuine

15   issue as to any material fact and that the moving party is entitled to judgment as a
16
     matter of law.” Fed. R. Civ. P. 56(c). Once the moving party has satisfied its initial
17

18   burden, the party opposing the motion must establish that a genuine issue as to a
19
     material fact exists. See Brinson v. Linda Rose Joint Venture, 53 F.3d 1044, 1048
20

21
     (9th Cir. 1995); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

22   V.    ARGUMENT & AFFIRMATIVE DEFENSES
23
           A.     Partial Copyright Abandonment
24

25         As discussed infra, Defendants do not argue that Doc abandoned all rights to
26
     his Works, only those rights associated with the free reproduction, distribution, and
27

28
     display of the Works on the Internet. For example, Plaintiffs, as Doc’s successors

                                               -4-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 10 of 30 Page ID #:2503



1    in interest, are free to commercialize said Works however they see fit. Given this
2
     Court’s summary of the undisputed facts supra (i.e. as part of the Previous
3

4    Record), the only remaining evidentiary issue, with respect to copyright
5
     abandonment, is whether Doc exhibited the necessary intent to partially abandon
6

7
     his Works.

8           1.     Public Policy Supporting Copyright Abandonment
9
            In writing the 1976 Copyright Act, Congress was concerned about creating
10

11   copyright and defining the limits of copyright. As far as undersigned counsel can
12
     tell from the legislative history,5 Congress never considered the rare situation in
13

14
     which an author might not want to have a copyright, for the very good reason that

15   people who do not want copyrights will rarely get into legal fights about their . See
16
     Robert A. Kreiss, Abandoning Copyrights to Try to Cut Off Termination Rights, p.
17

18   98 Missouri Law Review, Issue 1 Winter 1993 Article 7 (“Kreiss”). [Emphasis
19
     Added]. The scarcity of cases on abandonment justifies the lack of attention
20

21
     Congress paid to this issue. Id.

22

23

24   5
       None of the 35 studies prepared in the 1950s and 1960s in connection with the revision of the
25   1909 Copyright Act deal with abandonment or other defenses to claims of copyright
     infringement. See Studies for the Subcommittee on Patents, Trademarks, and Copyrights of the
26   Committee on the Judiciary, United States Senate, reprinted in 1-2 GEORGE S. GROSSMAN,
     OMNIBUS COPYRIGHT REVISION LEGISLATIVE HISTORY (1976). Two other major
27
     pieces of legislative history are equally silent concerning abandonment. See also H.R. REP. No.
28   1476, 94th Cong., 2d Sess. 47-185 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5660-5801;
     House Conference Report on the Copyright Act of l976, H.R. REP. No. 1733, 94th Cong., 2d
     Sess. 69-82 (1976), reprinted in 1976 U.S.C.C.A.N. 5810, 5810-23.
                                                    -5-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 11 of 30 Page ID #:2504



1              Abandonment is a judicially created equitable doctrine, like laches and
2
     estoppel. Id. at pp. 98-99. The case for a court of equity permitting abandonment is
3

4    even easier to make than the case for permitting laches and estoppel. Id. This is
5
     because abandonment is based on the consent and affirmative act of the copyright
6

7
     owner, who desires that the copyright be relinquished. Id. [Emphasis Added]. In

8    contrast, laches and estoppel are imposed on the copyright owner over his or her
9
     objection and after balancing the equities of the parties. Id. There is no balancing
10

11   of equities required in the abandonment analysis—the author either committed the
12
     overt acts to abandon his copyright or not.6
13

14
               Here, the necessity of relief in the form of copyright abandonment is self-

15   evident when the underlying facts in the case at bar are considered, especially
16
     because, in the Internet and the digital age, wherein we all now live, copyright
17

18   holders freely give away their content daily to monetize them through some other
19
     mechanism.
20

21
               2.     Copyright Trolls with a Twist

22             If copyright holders can encourage Internet users to freely copy and
23
     distribute their works, and then subsequently sue them for copyright infringement,
24

25   the Internet metastasizes into a copyright infringement factory. “Freemium” is a
26

27

28
     6
         See fn 5 supra.
                                                 -6-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 12 of 30 Page ID #:2505



1    dominant Internet business model where copyright holders engage in the free
2
     distribution of copyrighted content “24/7 365”—which is attested to by the
3

4    consuming public being widely engaged in the downloading of free copyrighted
5
     content daily; including but not limited to marketing collateral, apps, videos, and a
6

7
     virtual cornucopia of multi-media. SSOF #25. The difference between most

8    copyright holders engaged in this conduct and Plaintiffs, is that the former refrain
9
     from suing consumers for the encouraged behavior. As discussed herein, settled
10

11   copyright doctrine does not countenance infringement under these facts—for
12
     example, the doctrine of abandonment militates against such an outcome. But for
13

14
     the abandonment doctrine, the free distribution and reproduction of copyrighted

15   content on the Internet (and elsewhere) would lead to absurd results—with no
16
     better example than the absurd conduct by Plaintiffs under these facts.
17

18          Plaintiffs have demonstrated, through the cases filed with this Court, and by
19
     other means, that they intend to sue members of the public that are in possession of
20

21
     one or more of the Works—and certainly will sue all said members that have the

22   temerity to freely distribute the Works—even though it is indisputable that said
23
     members of the public, like Defendants, acquired the Works with Doc’s blessings
24

25   and encouragement.7 SSOF ##1-6, 17; see also Exhibit G.
26

27

28
     7
      There is no evidence of illegal activity such as “hacking or theft” that comprises the root cause
     of the copies now available on the Internet.
                                                     -7-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 13 of 30 Page ID #:2506



1          Plaintiffs are willing to engage in asymmetric litigation, spending millions
2
     on lawsuits that members of the public cannot afford, in order to accomplish their
3

4    perverse objectives—suing the public for copyright infringement that Plaintiffs’
5
     predecessor in interest systematically encouraged. SSOF ##1-6, 9. Plaintiffs
6

7
     themselves sat idle while Doc engaged in this conduct, never once interceding.

8    SSOF ##1-6, 8.
9
           This Court can end this perverse misuse of the legal system by finding
10

11   partial copyright abandonment. Doc, the original copyright holder, freely made his
12
     Works available on the Internet and encouraged the downloading, redistribution,
13

14
     display, public performance, and reproduction of same. SSOF ##1-6, 14; see also

15   Exhibit B. This is copyright abandonment on its face. See National Comics at 598
16
     (holding that allowing the public to freely copy is the purposeful manifestation of
17

18   an overt act of abandonment); see also Hampton at 104. [Emphasis Added].
19
           Once abandonment is triggered the author cannot, ex post facto, get the
20

21
     copyright genie back in the bottle.

22         3.     Abandonment
23
           It is undisputed that a copyright holder’s rights may be abandoned. In
24

25   Hampton, the Ninth Circuit stated the standard for copyright abandonment as
26
     follows:
27

28
           Rights gained under the Copyright Law, 17 U.S.C.A. § 1 et seq., may
           be abandoned. Abandonment of such rights, however, must be
                                              -8-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 14 of 30 Page ID #:2507



1           manifested by some overt act indicative of a purpose to surrender the
2           rights and allow the public to copy. National Comics Publications v.
            Fawcett Publications, 2 Cir., 191 F.2d 594, 598. [Emphasis Added].
3

4
            See Hampton v. Paramount Pictures Corporation, 279 F.2d 100, 104 (9th
5

6    Cir., 1960) (citing with approval National Comics) (“Hampton”). The author’s
7
     right to abandon portions of his copyright, while retaining other portions, is based
8

9    on the idea that copyrights are divisible. See generally 17 U.S.C. § 106. It then
10
     follows that an author may abandon certain enumerated rights while retaining
11
     others. See Micro Star v. Formgen Inc., 154 F.3d 1107, 1114 (C.A.9 (Cal.), 1998)
12

13   (stating “abandoning some rights is not the same as abandoning all rights”)
14
     (“FormGen”).
15

16          A copyright is a bundle of exclusive rights, each of which can be separately
17
     transferred and owned. See 17 U.S.C. § 101 (definition of “transfer of copyright
18
     ownership”8). This divisibility means that different rights in a copyrighted work
19

20   may be owned by different individuals or entities. See FormGen at 1114. For
21
     example, an author of a rap song could assign performance rights to one individual,
22

23   assign the rights to make and sell copies of the music to a second individual, and
24
     assign the rights to prepare derivative works to a third individual. Id.; see also 17
25

26

27   8
      Under the Copyright Act’s Definitions, “transfer of copyright ownership” is an assignment,
28   mortgage, exclusive license, or any other conveyance, alienation, or hypothecation of a copyright
     or of any of the exclusive rights comprised in a copyright, whether or not it is limited in time or
     place of effect, but not including a nonexclusive license. [Emphasis Added]. Id.
                                                     -9-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 15 of 30 Page ID #:2508



1    U.S.C. § 106; FormGen at 1114. Under the Copyright Act, each of the three
2
     assignees would be the owner of the assigned exclusive right. Id. Likewise, rights
3

4    can be divided temporally, with different owners possessing rights for different
5
     time periods. See, e.g., Wales Indus., Inc. v. Hasbro Bradley, Inc., 612 F. Supp.
6

7
     510, 514 (S.D.N.Y. 1985) (dividing copyright by assigning rights for a three-year

8    term while retaining the remainder).
9
            It follows, from the discussion above, that if each of the enumerated rights
10

11   under the Copyright Act has a separate legal existence, and can be separately
12
     owned and transferred, then each of them can also be separately abandoned. See
13

14
     FormGen at 1114; see also Hampton at 104. For example, an author with the

15   requisite intent could abandon the exclusive right to make copies of a work, while
16
     retaining other enumerated rights. See FormGen at 1114. Or an author could
17

18   abandon the rights to perform or display a work, while retaining the rights to make
19
     and distribute copies. Id. Further, abandonment has nothing to do with whether a
20

21
     copyright notice is affixed to works or not. Under the Berne Amendments to the

22   Copyright Act, the law no longer requires that a copyright notice be placed on
23
     published copies.9 See Kreiss p. 94. Therefore, an author can abandon her
24

25

26
     9
      Sections 401(a) and 402(a) make notice optional on copies and phonorecords, respectively:
27
     “Whenever a work protected under this title is published in the United States or elsewhere by
28   authority of the copyright owner, a notice of copyright as provided by this section may be placed
     on publicly distributed copies from which the work can be visually perceived, either directly or
     with the aid of a machine or device. 17 U.S.C. § 40l(a) [Emphasis Added].
                                                    -10-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 16 of 30 Page ID #:2509



1    copyright despite affixing a notice to it or retain her copyright without a notice. Id.
2
     It is the overt act that is dispositive with respect to abandonment. See Hampton at
3

4    104. What an author says or does before or after manifestation of abandonment is
5
     not relevant to the resolution of the issue. Id.
6

7
            Here, as discussed infra, Doc abandoned his rights to the free distribution,

8    reproduction, display and public performance (i.e. all rights under § 106 of the
9
     Copyright Act) of the Works on the Internet (partial abandonment)10 because, inter
10

11   alia, for nearly nine (9) years Doc made said Works intentionally and
12
     unequivocally freely available on the Internet11. SSOF ##1-6; see also Exhibit D.
13

14
     Defendants concede that the commercial rights to the Works remain with the

15   copyright holder and proffer no argument in that regard—said commercial rights
16
     are not relevant to the relief that Defendants seek herein. See FormGen at 1114.
17

18          As discussed infra, Doc explicitly and implicitly abandoned the copyrights in
19
     his Works.
20

21

22

23

24

25
     10
26      Defendants expressly do not assert that Doc abandoned his commercial rights to these
     Works—or any other rights, other than the free reproduction, distribution, performance, and
27
     public display online.
28
     11
        The District Court’s prior order found these facts to be undisputed, and therefore, need not be
     relitigated here. See Exhibit V, District Court’s previous Order on cross motions for summary
     judgment.
                                                     -11-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 17 of 30 Page ID #:2510



1                  a.     Doc’s acts of commission abandoned his copyrights.
2
            It is well settled that copyright abandonment may be found explicitly. See
3

4    Hampton at 104; see also FormGen at 1114; Hadady Corp. v. Dean Witter
5
     Reynolds, Inc., 739 F. Supp. 1392, 1395-1397 (C.D. Cal. 1990) (distributing copies
6

7
     of commodity newsletter with notice stating that copyright protection only lasted

8    for two days); Bell v. Combined Registry Co., 397 F. Supp. 1241, 1247-1248 (N.D.
9
     Ill. 1975) (explicitly allowing others to make and distribute copies of the poem
10

11   Desiderata without restriction); Atlantic Monthly Co. v. Post Pub. Co., 27 F.2d
12
     556, 557-558 (D. Mass. 1928) (explicitly distributed copies of a letter to publishers
13

14
     without requiring a notice of copyright).

15          It is undisputed that Doc explicitly made his Works freely available on the
16
     Internet for a period of approximately nine (9) years. SSOF ##1-6; see also Exhibit
17

18   E; Exhibit V, District Court’s Previous Order (finding these facts to be
19
     undisputed). During that entire time, Doc never sought to commercialize the
20

21
     Works at issue either through direct sales or any other online mechanism12. Instead,

22   Doc was an early pioneer in giving his Works away for free so that he could
23
     monetize them in a more profitable manner, such as tithing. SSOF #22;
24

25

26

27

28
     12
        Although Plaintiff Dolores Press, Inc. did commercialize some of Doc’s Works via other
     channels, www.genescottunivernet.com, the commercial rights in the copyrights are not what is
     at issue in the case at bar, as discussed infra.
                                                  -12-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 18 of 30 Page ID #:2511



1    see also Exhibit J. He was an early user of cassette tapes, satellite dishes, Web TV,
2
     and subsequently the Internet. SSOF #3; see also Exhibit C.
3

4           Today, giving away copyrighted content to monetize it through separate
5
     mechanisms and channels is commonplace and axiomatic, as any “smart phone”
6

7
     user can readily attest. In the late 1990’s, when Doc first started freely giving his

8    Works away on the Internet, until the time of his death in 2005, the practice was
9
     not as prevalent and ubiquitous as it is today. Doc was a savvy marketeer; one who
10

11   made use of every conceivable technology he could master to get the Word out to
12
     the world, and thereby grow his ministry. Doc clearly understood that he could
13

14
     monetize13 his copyrighted content more effectively through tithing rather than

15   through the commercialization of his Works. SSOF #22; see also Exhibit J. For
16
     example, Doc encouraged congregants of his ministry to tithe ten percent (10 %) of
17

18   their monthly earnings. Id. Moreover, new congregants were encouraged to tithe
19
     ten percent (10 %) of their entire net worth when first joining the ministry. Id. One
20

21
     member sold his house to tithe 10% of his assets, thereby acquiring the status of a

22   member in good standing. SSOF #22; see also Exhibit A, Aff. Mortensen p. 23-24,
23
     ¶12 (highlighted section).
24

25

26

27
     13
28     In past litigation Plaintiffs have taken umbrage at using a financial term to refer to the
     ministry; however, here the use of “monetize” is nothing more than a convenient term that shows
     that ministries, like all other organizations, must raise revenue to remain viable concerns.
                                                  -13-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 19 of 30 Page ID #:2512



1          The facts discussed supra, pursuant to Doc’s marketing and business
2
     acumen, demonstrate that Doc had financial motives to make his Works freely
3

4    available. Id. A short hypothetical is illustrative. Assume arguendo that a
5
     prospective congregant of Doc’s ministry made $50,000.00 a year. Let us further
6

7
     assume that this individual had no net worth to speak of. Doc’s ministry would

8    nonetheless receive $5,000 in tithing per year, for the lifetime of the faithful
9
     congregant. This same congregant would be unlikely to consume $5,000.00 per
10

11   year in cassette tapes, DVDs, etc. The tithing and the consumption would come
12
     from the same pot of money; therefore, Doc’s strategy was both clever and
13

14
     profitable. He could reach thousands of prospective congregants through the free

15   availability of his Works on the Internet and monetize the converts more
16
     effectively through tithing—the Internet give-away functioning as an effective lead
17

18   generator, as it does for millions of copyright holders that engage in this same
19
     online practice today. SSOF #25. To be clear, although Doc had financial reasons
20

21
     for giving away his Works—nothing more than Doc’s overt acts of freely giving

22   away said Works on the Internet is all that is required for this Court to find
23
     abandonment. See generally Hampton at 104.
24

25         Doc placed no technological impediments to the download, reproduction,
26
     and distribution of his Works from the Internet. SSOF ##1-6; see also Exhibit B.
27

28
     Not only did Doc not place technical impediments to downloading and

                                               -14-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 20 of 30 Page ID #:2513



1    distribution, his websites actively encouraged it. Id. Ms. Scott admits that she
2
     stopped distributing the Works on the Internet because she was afraid that if Doc’s
3

4    Works remained freely available, there would be no incentive for congregants to
5
     continue tithing to her nascent ministry. SSOF #29. Her reasoning was fatally
6

7
     flawed, both from a marketing perspective and from the “blow back” from Doc’s

8    loyal congregants that had become accustomed to both tithing and accessing his
9
     Works freely; many of whom left the ministry after the Works were removed from
10

11   the Internet. SSOF ##1-6, 22; see also Exhibit E, p. 2, p. 4, p. 8 and p. 10. These
12
     are the “piss ants” that Ms. Scott indicates she has been figuratively trying to kill,
13

14
     vis-à-vis “spiritual warfare,” for many years now. SSOF #29. Ms. Scott’s

15   marketing acumen was not nearly as acute as that of her late husband. By removing
16
     the Works from the Internet, after they had been freely available for nine years, she
17

18   went against the tsunami of what eventually became the Internet’s dominant
19
     marketing model—giving content away for free so that you can monetize it
20

21
     elsewhere (i.e. “Freemium”). SSOF ##1-6, 25.

22         Whatever the back story of the ministry before and after Doc’s death in
23
     2005, the case at bar turns on Doc’s conduct (i.e. overt acts) prior to the time of his
24

25   passing. SSOF ##1-6; Exhibit B. The facts here mirror the facts in FormGen. See
26
     generally FormGen. In FormGen, defendant encouraged users of its gaming
27

28
     software (“Software”) to create extensions to its games by building external

                                               -15-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 21 of 30 Page ID #:2514



1    “levels” (“Levels”) through a utility provided by defendant known as the “Build
2
     Editor.” Id. at 1109. The Build Editor allowed users to create different
3

4    combinations of scenery, aliens, and other challenges that would then be utilized
5
     by the Software, in effect extending it. Id. To expand the reach of the Software’s
6

7
     ecosystem, Defendant encouraged users to upload and freely give away their

8    Levels on the Internet. Id. By so doing, the Ninth Circuit stated unequivocally that
9
     defendant had likely abandoned any copyrights that it might have held in said
10

11   Levels. Id. at 1114. However, the Court held that even though defendant had
12
     abandoned its rights to control the free distribution and reproduction of the Levels
13

14
     on the Internet, it had not abandoned its rights to commercialize them (holding that

15   “abandoning some rights is not the same thing as abandoning all rights.”) Id.
16
     [Emphasis Added].
17

18         Here the facts are analogous to FormGen. Doc gave his Works away for free
19
     for a period of approximately nine years. SSOF ##1-6; see also Exhibit B. During
20

21
     that time thousands, if not hundreds of thousands, of Doc’s followers downloaded

22   and distributed them. This is the canonical fact pattern that Judge Learned Hand
23
     indicated was a manifestation of an overt act that leads to abandonment (i.e.
24

25   allowing the public to make free copies of the work). See Hampton at 104. Indeed,
26
     that is the sine qua non of abandonment. Id. However, analogous to the holding in
27

28
     FormGen, Plaintiff does not argue that Doc abandoned all rights in his Works. See

                                              -16-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 22 of 30 Page ID #:2515



1    FormGen at 1114. Defendants herein allege no manifestation of overt acts that
2
     would have led Doc to abandon the commercial rights in his Works or the rights to
3

4    any of his other content, such as books. The only issue before this Court is whether
5
     Doc, like the defendant in FormGen, gave up his rights to freely distribute and
6

7
     reproduce his Works on the Internet; and to sue those who downloaded and shared

8    the Works at his behest. Defendants argue that he did, analogous to any other
9
     copyright holder who gives his work(s) away free on the Internet—there are now
10

11   millions that do so daily.
12
           To allow copyright holders to freely give their works away on the Internet
13

14
     and then subsequently file copyright infringement suits against Internet users that

15   take them up on the offer would go against the spirit of every equitable doctrine
16
     available under American jurisprudence. Further, there can be no doubt that such
17

18   conduct goes against the spirit and the letter of the law of copyright abandonment,
19
     and therefore cannot stand. See Hampton at 104; see also FormGen at 1114.
20

21
           Plaintiffs’ fatally flawed position, throughout this litigation, is that they

22   conflate the commercial14 rights in Doc’s works, with the online rights in the
23
     Works that Doc relinquished and abandoned during his lifetime. As FormGen
24

25   demonstrates, the two are not one and the same. See FormGen at 1114. Doc’s
26

27

28   14
       Refers to Doc’s packaging and selling his works through Dolores Press, Inc. or via
     other channels.
                                               -17-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 23 of 30 Page ID #:2516



1    successors in interest are free to commercialize the Works as they see fit; what
2
     Plaintiffs must be prohibited from doing is denying the free distribution and
3

4    reproduction, and other rights in the Works on the Internet—and from suing those,
5
     like Defendants, that may have participated in said conduct.15 Defendants never
6

7
     attempted to commercialize the Works. SSOF #27; see also Exhibit N (highlighted

8    content). Defendants did nothing more than what Doc encouraged the public to do
9
     during his lifetime—that is, freely distribute and reproduce the Works while giving
10

11   attribution, so that said Works could continue to be available to the masses forever.
12
     Id.
13

14
                  b.     Doc’s acts of omission abandoned his copyrights.

15         Copyright abandonment may be found implicitly as well. See Sinkler v.
16
     Goldsmith, 623 F. Supp. 727, 732 (D. Ariz. 1985) (finding abandonment of
17

18   copyright in late husband’s letters when letters were published in a book with
19
     permission or acquiescence of surviving spouse); see also Pacific & S. Co. v.
20

21
     Duncan, 572 F. Supp. 1186, 1196 (N.D. Ga. 1983)(finding intent by TV station to

22   abandon copyright in certain broadcast videotapes of news events where station
23
     destroyed videotapes, sometimes only a week after the broadcast); See Lopez v.
24

25   Electrical Rebuilders, Inc., 416 F. Supp. 1133, 1135 (C.D. Cal. 1976) (finding
26

27

28   15
       See Dolores Press, Inc. v. Bobbi Jones, Central District of California, Case No. 5:16-
     cv-00333-R-PLA.
                                                -18-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 24 of 30 Page ID #:2517



1    intent to abandon copyright in a sequential numbering system identifying
2
     automobile distributors where plaintiff knew of widespread industry use of the
3

4    code numbers and where she herself printed price lists for customers using the
5
     code numbers without any copyright notice) (“Lopez”). [Emphasis Added].
6

7
           Doc, during his lifetime, never sued anyone for copyright infringement

8    pursuant to downloading, reproducing and distributing his Works from the
9
     Internet. SSOF #8; see also Exhibit F. Further, Doc never sent out cease and desist
10

11   letters to those engaged in same. Id. Defendants acknowledge that most courts
12
     have found that lack of copyright enforcement does not, in and of itself, amount to
13

14
     an overt act of abandonment. See, e.g., Hampton at 104; see also Metro-Goldwyn-

15   Mayer, Inc. v. Showcase Atlanta Coop. Prod., Inc., 479 F. Supp. 351, 362 (N.D.
16
     Ga. 1919).16 However, lack of enforcement does provide circumstantial evidence
17

18   of Doc’s intent to abandon, because as discussed supra, copyright holders that
19
     intend to abandon rarely get into legal fights about their copyrights. See Kreiss at
20

21
     98. [Emphasis Added]. Further, Doc implicitly abandoned the copyrights in his

22   Works by encouraging thousands of Internet users to download, possess, reproduce
23
     and distribute his Works for approximately nine (9) years without ever taking any
24

25   action to prevent them from doing so. SSOF ##1-6; see also Lopez at 1135.
26

27

28   16
       There has been at least one court that found failure to enforce tantamount to
     abandonment. See Sandler v. Katz, 20 C.O. Bull. 621, 625 (S.D.N.Y. 1925).
                                                -19-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 25 of 30 Page ID #:2518



1          Here, like the plaintiff in Lopez, where this District found copyright
2
     abandonment at summary judgment, Doc was aware of the actions of thousands of
3

4    Internet users freely using his Works and took no action. Id.; SSOF ##1-6; see
5
     also Exhibit E. As the court in Lopez states: “Whether or not the plaintiff intended
6

7
     to lose her copyright by this action, she clearly intended to allow public use…”. Id.

8    Here there can be no doubt as to Doc’s intent to allow public use. Therefore, this
9
     case, like Lopez, is ripe for a decision on summary judgment, especially because
10

11   Plaintiffs admit that Doc freely gave his Works away on the Internet. Id.; see also
12
     fn. 5 supra. To be sure, the facts here militate for abandonment even more so than
13

14
     the facts in Lopez. Id. As discussed supra, public use is the sine qua non of

15   abandonment. See Hampton at 104.
16
           There is no evidence in the record that Doc ever intended for his Works to
17

18   be removed from the Internet after his passing. His Last Will & Testament contains
19
     no such evidence. SSOF #35. His final instructions to Defendant Dolores Press,
20

21
     Inc. vis-à-vis “board minutes” contains no such evidence. SSOF #36. To the

22   contrary, one of Doc’s confidants during the creation of his online Works admits
23
     that Doc intended the Works to last “’til Jesus comes.” SSOF #33. Doc only placed
24

25   two conditions on the free distribution of his Works on the Internet: (1) his desire
26
     for attribution; and (2) that consumers refrain from the commercialization of his
27

28
     Works. SSOF #19. Neither prevents this Court from finding abandonment.

                                              -20-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 26 of 30 Page ID #:2519



1            The doctrine of partial copyright abandonment militates against these
2
     proceedings—it represents a complete bar to same. For the reasons proffered
3

4    supra, Defendants ask this Court to grant their partial copyright abandonment
5
     defense and dismiss all Plaintiffs’ copyright Claims accordingly.
6

7
             B.     Equitable Estoppel

8            Equitable estoppel (“Estoppel”) is a doctrine that has been part of American
9
     jurisprudence for well over one-hundred years. See Wehrman v. Conklin, 155 U.S.
10

11   314, 327, 15 S.Ct. 129, 39 L.Ed. 167 (1894). The essential elements of Estoppel
12
     are: (1) misrepresentations on plaintiff’s part; and (2) detrimental reliance on the
13

14
     part of a defendant. See Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663,

15   684-85 (2014).
16
             Here for over nine years Doc made the Works freely available on the
17

18   Internet for the consuming public to download, reproduce, display, perform, and
19
     distribute; he systematically encouraged the public to do so. SSOF ##1-6. In fact,
20

21
     many felt it incumbent upon them as congregants to follow Doc’s instructions and

22   spread the Works far and wide. Id. As discussed supra, during Doc’s lifetime he
23
     never sued any member of the consuming public for the conduct that he openly
24

25   encouraged. SSOF #7. Indeed, it would have defied a basic sense of decency to
26
     encourage the public to engage in said conduct and then subsequently sue them for
27

28
     same.

                                               -21-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 27 of 30 Page ID #:2520



1          It was not until his successor in interest, Ms. Scott, hijacked his ministry
2
     after Doc’s death, and began substituting her voice for his, that the copyright
3

4    infringement suits, similar to the laundry list of suits promulgated against
5
     Defendants herein, commenced. SSOF ##1-6. It was clear that Ms. Scott’s role,
6

7
     after Doc’s passing, was to be one of an Administrative Pastor (i.e. according to

8    Doc)—whose sole purpose was to ensure that Doc’s voice remained on the wires
9
     and airways “’til Jesus comes.” Id.; SSOF #34. Doc never envisaged that Ms. Scott
10

11   would substitute her voice for his. Id. Doc likewise never envisaged that his Works
12
     would be unceremoniously removed from the Internet upon his passing—
13

14
     essentially ensuring the opposite of what he desired for his patrimony and contrary

15   to his promise to keep the Works available for his faithful followers until Jesus
16
     comes, on which they relied upon when tithing. SSOF #33.
17

18         Doc made both express and implicit representations concerning how he
19
     intended the public to use his Works on the Internet. Defendants relied on Doc’s
20

21
     representations to their detriment—the evidence of which are the copyright and

22   trademark infringement suits now before this Court. See generally SSOF##1-6; see
23
     also SSOF #1, Exhibit A, pg. 25. The doctrine of Estoppel militates against
24

25   Plaintiffs’ Claims—Defendants’ Estoppel defense represents a complete bar to
26
     same (i.e. all Claims, both copyright and trademark).
27

28


                                              -22-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 28 of 30 Page ID #:2521



1           For the reasons proffered supra, Defendants ask this Court to grant their
2
     Estoppel defense and dismiss all Plaintiff’s Claims accordingly.
3

4          C.     Copyright Misuse
5
           Copyright misuse is an equitable defense to copyright infringement. See
6

7
     MDY Indus., LLC v. Blizzard Entm’t, Inc., 629 F.3d 928, 941 (9th Cir. 2010). To

8    establish copyright misuse, a defendant must establish either: (1) that [the plaintiff]
9
     violated the antitrust laws, or (2) that [the plaintiff] illegally extended its monopoly
10

11   beyond the scope of the copyright or violated the public policies underlying the
12
     copyright laws.” See Microsoft Corp. v. Compusource Distribs., Inc., 115
13

14
     F.Supp.2d 800, 811 (E.D.Mich.2000) (“Compusource”).

15         Here Plaintiffs engaged in conduct that implicated both prongs. First,
16
     Plaintiffs viewed Defendants as potential competitors in the use of Doc’s Works
17

18   and therefore attempted to eliminate the competition by using the Copyright Act,
19
     not to seek infringement damages, but rather to deny Defendants their First
20

21
     Amendment rights to free speech, and thereby silence the competition and those,

22   like Defendants, that spoke out against Ms. Scott’s nascent ministry—wherein
23
     Doc’s voice was systematically silenced in favor of hers. SSOF ##1-6.
24

25         There is also ample additional evidence of Plaintiffs’ copyright misuse
26
     beyond the contours of this case. Plaintiffs attempted to prohibit a Library of
27

28
     Congress (“LoC”) subject matter expert (“SME”) from proceeding, in

                                               -23-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 29 of 30 Page ID #:2522



1    collaboration with the LoC, in creating a collection of Doc’s works to be made
2
     available through LoC facilities. SSOF #33. Plaintiffs sent a cease and desist letter
3

4    to the SME threatening the latter with copyright infringement. Id. Plaintiffs knew,
5
     or should have known, that the SME’s work with the LoC was in the public
6

7
     interest and sanctioned under settled law. Id. Plaintiffs were notified of the SME’s

8    LoC activity by another individual that worked on the project. Id.
9
           Defendants attempt at eliminating the competition by using the Copyright
10

11   Act, flies in the face of U.S. antitrust laws. See Compusource at 811; see also 15
12
     U.S. Code § 2 (Monopolizing trade). The Sherman Act prohibits monopolizing
13

14
     “any part of the trade or commerce among the several States.” Id.; see also

15   Thornhill Pub. Co., Inc. v. General Telephone & Electronics Corp., 594 F.2d 730,
16
     732 (9th Cir. 1979).
17

18   VI.   CONCLUSION
19
           As demonstrated supra, there are no material facts in dispute with respect to
20

21   Plaintiffs’ Claims. Doc’s actions indisputably and intentionally, both explicitly and
22
     implicitly, partially abandoned the copyrights to his Works to the public domain.
23

24   Plaintiffs are incapable of sustaining their evidentiary burden as to the overt acts.
25
     Further the doctrine of Estoppel is a complete bar to all of Plaintiffs’ Claims, both
26
     copyright and trademark. Therefore, Defendants are entitled to summary judgment
27

28   in their favor, as a matter of law. Further, Defendants ask this Court to enjoin

                                               -24-
 Case 2:15-cv-02562-PA-PLA Document 141 Filed 05/11/20 Page 30 of 30 Page ID #:2523



1    Plaintiffs from continuing their abusive and frivolous lawsuits as to similarly
2
     situated persons or entities—that is, all persons or entities that acquired Doc’s
3

4    Works via the Internet, wherein the latter encouraged them to do so.
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -25-
